                                          Case 5:19-cv-06879-BLF Document 160 Filed 03/05/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     PALANTIR TECHNOLOGIES INC.,                        Case No. 19-cv-06879-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         RELIEF FROM NONDISPOSITIVE
                                                                                            PRETRIAL ORDER OF MAGISTRATE
                                  10     MARC L. ABRAMOWITZ, et al.,                        JUDGE
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants’ motion for relief from a non-dispositive pretrial order of
                                  14   Magistrate Judge Nathanael M. Cousins, pursuant to Local Civil Rule 72-2. See Mot., ECF 150-5.
                                  15   Defendants challenge Judge Cousins’s denial of their motion to compel further document
                                  16   production in response to Defendants’ Requests for Production Nos. 12, 95, and 97-103. See id.
                                  17   Defendants argue that Judge Cousins’s finding that Defendants had not established the relevance
                                  18   and proportionality of their document requests was clearly erroneous and contrary to law. Mot. 1.
                                  19   Plaintiff filed an opposition brief, but under Civil Local Rule 72-2, “[u]nless otherwise ordered by
                                  20   the assigned District Judge, no response need be filed.” Civ. L.R. 72-2. The Court did not request
                                  21   this opposition and did not consider it.
                                  22          A magistrate judge’s non-dispositive pretrial order may be modified or set aside if it is
                                  23   “clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “[T]he magistrate’s factual
                                  24   determinations are reviewed for clear error, and the magistrate’s legal conclusions are reviewed to
                                  25   determine whether they are contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D.
                                  26   Cal. 2010). Having reviewed the briefing and underlying order, the Court finds no clear error and
                                  27   that Judge Cousins’s legal conclusion was not contrary to law on the issue of relevance. Without a
                                  28   showing of relevance, the motion to compel was properly denied. Since upholding Judge
                                          Case 5:19-cv-06879-BLF Document 160 Filed 03/05/21 Page 2 of 2




                                   1   Cousins’s finding on relevance is sufficient to deny this motion, the Court need not reach Judge

                                   2   Cousins’s decision on proportionality and Defendants arguments that he applied the wrong legal

                                   3   standard.

                                   4          After reviewing the submissions in front of both Judge Cousins and this Court, it does not

                                   5   appear to this Court that Request No. 12 is accurately represented by Defendants. See Ex. 10,

                                   6   Requests for Production 5:11-17, ECF 151-11. The Court also does not read United States ex rel.

                                   7   Brown v. Celgene Corp., No. CV 10-3165-GHK (SSX), 2014 WL 12588296 (C.D. Cal. Mar. 21,

                                   8   2014) as broadly as Defendants. Celegene Corp. involved the unsealing of prior versions of a

                                   9   False Claims Act complaint, and the court found that the plaintiff-relator had not made the

                                  10   requisite particularized showing of good cause to maintain the document seal. Id. The Court

                                  11   declines to read Celegene Corp. as supporting Defendants’ argument that numerous categories of

                                  12   documents that are allegedly related to prior trade secrets disclosures are relevant and thus
Northern District of California
 United States District Court




                                  13   discoverable. The Court certainly does not read Celegene Corp. as establishing that Judge

                                  14   Cousins’s relevance decision was clearly erroneous and contrary to law. Accordingly, the Court

                                  15   DENIES Defendants’ motion for relief.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: March 5, 2021

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
